Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
Claim 2 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “which is a portion that does not become an edge portion of the first heat pipe” (line 7) renders the claim indefinite.  It is unclear what previously recited claim element “is a portion that does not become an edge portion of the first heat pipe”. For examination purposes it is assumed that “a portion” refers to the “another end portion of the second heat pipe” such that “the another end portion of the second heat pipe is not an edge portion of the first heat pipe”.
Further regarding claim 1, the recitation “which is not the edge portion of the first heat pipe” (line 10) renders the claim indefinite.  It is unclear what previously recited claim element “is not the edge portion of the first heat pipe”.  For examination purposes it is assumed that portion inside the peripheral portion of the first heat pipe is not the edge portion of the first heat pipe.
Claims 3-9 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (JP 2000018853 A), and further in view of Hata (US 2011/0122584) and Kondou et al. (US 2015/0103486).
Regarding claim 1, Kawabata (Figure 2) discloses a heat sink, comprising: a heat receiving plate (21) to which a heating element (22) is thermally connected (Figure 2 and lines 135-153 of the attached translation), a first heat pipe (20) thermally connected to the heat receiving plate (Figure 2), where a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the heat pipe (Lines 73-74, lines 97-98, and lines 148-151 of the attached translation:  The heat receiving plate comprises copper and the  container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).  While the figure 2 embodiment of Kawabata discloses that the heat receiving plate is thermally connected to the first heat pipe (Figure 3), the figure 2 embodiment does not teach or disclose a second heat pipe thermally connected to another edge of the first heat pipe.
Hata (Figure 2) teaches a heat sink, comprising: at least one heating element (22), at least one heat receiving plate (26a, 27a), at least one first heat pipe (23, 24), and a second heat pipe (25), where the second heat pipe (25) is thermally connected to the at least one first heat pipe at a part of one end portion of the second heat pipe (Figures 2-5: See regions denoted by 23b, 24b), where heat radiating fins (Figure 2: See 28) are thermally connected to another end portion of the second heat pipe (Figure 2: See 25b), where the another end portion of the second heat pipe (i.e. 25b) is not an edge portion (i.e. as defined by a perimeter of 23, 24) of the first heat pipe (Figures 2-4: The another end portion of the second heat pipe 25B comprising heat radiating fins 28 is located at a distance from edges of the first heat pipe), where the part of one end portion of the second heat pipe (i.e. 23b, 24b) is thermally connected to the edge 
While Kawabata as modified by Hata discloses a heat sink comprising a heat receiving plate, a heating element, a first heat pipe, and a second heat pipe such that the second heat pipe is thermally connected to the heat receiving plate via the first heat pipe as discussed above, Kawabata as modified by Hata does not explicitly teach or disclose that the heat receiving plate is spaced apart from a periphery of the first heat pipe such that there is a length/area ratio of the heat receiving plate with respect to the first heat pipe.
Kondou et al. (Figure 1) teaches a heat sink, comprising: a heat receiving plate (311) to which a heating element (200) is thermally connected (Figure 12 and Paragraph 39) and a first heat pipe (310), where the heat receiving plate is spaced apart from a periphery of the first heat pipe (Figures 1-2: The heat receiving plate is located within a perimeter of the first heat pipe) and is thermally connected to a portion inside a peripheral portion of the first heat pipe(Figures 1-2 and Paragraph 44), which is not the edge portion of the first heat pipe (i.e. the portion inside the peripheral portion of Gardner v. TEC Syst. Inc., 220 USPQ 777 (Fed. Cir. 1984)).  With respect to the instant application (Paragraphs 26 and 27), the Applicant has not disclosed any criticality for the claimed limitations other than exemplary ratios of area/length of the heat receiving plate to area/length of the first heat pipe.  While the specification alludes to these rations being selected based upon a suitability for insuring heat diffusion properties of the heat receiving plate and ensuring heat transport in a well-balanced manner (Specification Paragraph 28), the disclosed ratios of area/length span a broad range of values (Specification Paragraphs 26 and 27: The area ratio of the heat receiving plate to first heat pipe is disclosed as between 0.005 and 1.0 and the matter of choice”.
Kawabata further discloses a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the first heat pipe (Lines 73-34, lines 97-98, and lines 148-151 of 3athe attached translation:  The heat receiving plate comprises copper and the container of the heat pipe comprises aluminum, the thermal conductivity of copper being greater than that of aluminum).
Regarding claim 3, Kawabata discloses the material of the container as compriing aluminum (Lines 97-98 of the attached translation: Aluminum), the heat receiving plate as comprising copper (Lines 73-74 of the attached translation: Copper or aluminum), where a thermal conductivity of the heat receiving plate is higher than a thermal conductivity of a material of a container of the heat pipe (Lines 97-98, and lines 148-151 of the attached translation, Kawabata is silent about the specific thermal conductivities.  However, Examiner takes Official Notice that it is well known in the art that copper has a thermal conductivity of between 200 and 1500 W/m-k and aluminum has a thermal conductivity between 10 and 450 W/m-k.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form configure the container and heat receiving plate with specific 
Regarding claim 4, Kawabata discloses a heat sink as discussed above, where the material of the container of the first heat pipe comprises at least one kind selected from a group consisting of stainless steel, titanium, titanium alloy, aluminum, aluminum alloy, nickel, nickel alloy, iron, iron alloy, copper and copper alloy (Lines 97-98 of the attached translation: Aluminum).
Regarding claim 5, Kawabata discloses a heat sink as discussed above, where the heat receiving plate comprises at least one kind selected from a group consisting of copper, copper alloy, aluminum, aluminum alloy, silver, silver alloy, graphite and a carbon material (Lines 73-74 of the attached translation: Copper or aluminum).
Regarding claim 6, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a longitudinal direction is between 0.01 and 0.5 times a length of the container of the first heat pipe in the longitudinal direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a longitudinal direction is 30mm and a length of the first heat pipe in a longitudinal direction is 120mm).
Regarding claim 7, Kawabata discloses a heat sink as discussed above, where a length of the heat receiving plate in a transverse direction is between 0.01 and 1.0 times a length of the container of the first heat pipe in the transverse direction (Figure 2 and lines 135-153 of the attached translation: A length of the heat receiving plate in a transverse direction is 30mm and a length of the first heat pipe in a transverse direction is 30mm).
Regarding claim 8, Kawabata discloses a heat sink as discussed above, where an area of the heat receiving plate in plan view is between 0.005 and 1.0 times an area of the container of the first heat pipe in plan view (Figure 2 and lines 135-153 of the attached translation: An area of the heat receiving plate is 900mm2 and an area of the first heat pipe is 3600mm2).
Regarding claim 9, Kawabata discloses a heat sink as discussed above, where a thickness of the heat receiving plate is between 0.1 and 10.0 times a thickness of the container of the first heat pipe (Figure 2 and lines 135-153 of the attached translation: A thickness of the heat receiving plate is 1.0mm and a thickness of the first heat pipe is 1.5mm).

Response to Arguments (amendment with no arguments)
It is noted that the Applicant’s 8/17/2021 Request for Continued Examination does not contain any new arguments in addition to those presented in the 7/23/2021 Response After Final.
Regarding the arguments (as presented in the 7/23/2021 Response After Final) that Kawabata and Hata do not teach or disclose amended claim 1, applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763